McAdam, J. (concurring.)
The agreement being for a term exceeding one year, was void. 2 R. S. (9th ed.) 1885, § 8. If the lessees had declined to enter into possession they would not have *72been, liable for rent (Edge v. Strafford, 1 C. & J. 391; Iman v. Stamp, 1 Stark. 12), or if the landlord had declined to let them into possession he would not have been liable (Reed on St. of Fr., §§ 682, 683; Erben v. Lorillard, 19 N. Y. 299); for a void thing is no thing, and creates neither rights nor duties. Dung v. Parker, 52 N. Y. 494.
But where a person enters as tenant under such an agreement he becomes liable for use and occupation so long as he remains in possession (Thomas v. Nelson, 69 N. Y. 118; Prial v. Entwistle, 10 Daly, 398; Smith v. Genet, 2 City Ct. R. 88), and these cases proceed on the theory that “ it is difficult to perceive how such a contract, declared to be void by the statute, can be held to be valid for a single hour, or upon what principle a tenant, entering under a void lease, can be compelled, by virtue of the lease, to pay for a longer period than he actually occupied.” Thomas v. Nelson, supra, The agreement may be used, however, to establish the agreed amount of rent, though void as a lease by the statute. Wood’s Mayne on Dam. (1st Am. ed.), § 320; Reeder v. Sayre, 70 N. Y. 180.
One of the incidents of such a hiring is its convertibility by payment of rent into a tenancy by the month or year, and where rent has been paid an agreement for a letting may be inferred from the act, precisely as if no lease beyond the statutory period had been assented to. The cases hold that where the lease is void the period of occupation and mode of paying rent may determine the character of the tenancy as by the month or year. Reeder v. Sayre, supra; Laughran v. Smith, 75 N. Y. 205; Blumenthal v. Bloomingdale, 100 id. 558; Coudert v. Cohn, 118 id. 309; Talamo v. Spitzmiller, 120 id. 37; Fougera v. Cohn, 43 Hun, 454; Wilson v. Taylor, 8 Daly, 253.
The agreement, thoughQoral, and void as to the term and the interest in lands sought to be created, regulates the relations of the parties to it in other respects, upon which the tenancy exists, and may be resorted to for the determination of their rights and duties in all things consistent with and not inapplicable to a yearly tenancy. Reeder v. Sayre, supra, and kindred cases.
The defendants remained in possession until April 30,1896, after having paid in accordance with the original understanding rent monthly from October 15, 1895, to April 15, 1896, by reason of which an agreement of hiring consistent with that originally made is implied by the law, whereby the defendants became tenants from month to month. Wilson v. Taylor, supra; Gallagher v. *73Reilly, 31 N. Y. St. Repr. 556; S. C., 10 N. Y. Supp. 536. For the payment of rent by the occupier, with reference to a monthly holding, and the receipt of it by the landlord are evidence of the intention of the parties that a monthly hiring should be created.
The defendants held over and continued in possession after April 15, 1896, from which the law implies a hiring for another month at the option of the landlord, who might treat them as tenants by accepting rent or instituting proceedings to recover the rent, or as trespassers by proceedings to remove them for wrongfully holding over. Haynes v. Aldrich, 133 N. Y. 287; Adams v. City of Cohoes, 127 id. 175, 182; Frank v. R. R. Co., 122 id. 197, 218; Schuyler v. Smith, 51 id. 309. As the right rests on the tenant’s breach of duty he has no election. 1 Wood on L. & T. (2d ed.) 33; Wirt v. Mayor, 29 N. Y. Super. Ct. 451.
The tenancy was a definite one by the month; that is, from the fifteenth of one calendar month to the fifteenth of the succeeding one, expiring at the end of any. month the tenants chose to move or the landlord saw fit to eject them, and notice to quit was unnecessary. People v. Goelet, 64 Barb. 476; S. C., 14 Abb. N. S. 130; People v. Shackno, 48 Barb. 531; Gibbons v. Dayton, 4 Hun, 451; Park v. Castle, 19 How. Pr. 29; Adams v. City of Cohoes, 127 N. Y. 175, 183; Blumenberg v. Myres, 32 Cal. 93. ‘The holding was not of that indefinite character which ended on May 1, 1896, by force of the statute. 2 R. S. (9th ed.) 1816, § 1. Adams v. City of Cohoes, supra, being the latest authoritative decision in reference to notice to quit, must be accepted as controlling upon the subject.
In Laimbeer v. Tailer, 21 N. Y. St. Repr. 380; S. C., 4 N. Y. Supp. 588, it appeared that by the original lease it was particularly specified that the tenant’s occupation should extend for one year from November 1, 1871. The court said: “ Thereafter she held over and the law implied a contract on her part to renew the tenancy for a year more on the terms of the first letting. Laughran v. Smith, 75 N. Y. 205. Subsequently she continued to hold over in the same way year after year, and as she was still in possession as tenant when the 1st day of November, 1884, had passed, "the law then implied in like manner an agreement in her behalf that her occupation should continue until November 1, 1885, when she gave up the premises. The contract which thus arose "by implication of law specified the duration of the tenant’s occupation just as particularly as the original lease. Hence, it did not *74fall within the scope of the- provision of the Revised Statutes, which has been cited, relative to agreements for the occupation of lands and tenements in the city of New York, which applies by its terms solely to agreements wherein there is no particular specification of the duration of the term. It is only such agreements that are declared to be valid until, the first day of May next after possession thereunder begins.”
A similar ruling was made in Craske v. Christian U. P. Co., 17 Hun, 319, where a tenant entered, under a parol lease, for two years and a half from November 1,1875, and undertook to remove by authority of the statute providing for the expiration of certain leases on May 1st. 2 R. S. (9th ed.) 1818, § 1. The court held that the lease was binding until November 1, 1876, on the theory of a yearly tenancy, for “ The statute only applies where no time is agreed upon, which was not the case here.”
These cases demonstrate the inapplicability of the statute relied on by the appellants.
I therefore concur for affirmance.
Judgment affirmed, with costs. .